          Case 1:97-cr-01293-LGS Document 359 Filed 08/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                              Plaintiff,      :
                                                              :   97 Cr. 1293 (LGS)
                            -against-                         :
                                                              :
 PETER ROLLACK,                                               :       ORDER
                                              Defendant. :
                                                              :
 ------------------------------------------------------------ X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on February 9, 2021, an Order was issued denying Defendant’s motion to

terminate his liability for restitution;

        WHEREAS, on June 3, 2021, Defendant filed a motion for reconsideration of the

February 9, 2021, Order pro se;

        WHEREAS, courts in this district review motions for reconsideration in criminal matters

under the standard from “the applicable Local Civil Rules and its accompanying case law.”

United States v. Okparaeke, No. 17 Crim. 225, 2019 WL 4233427, at *2 (S.D.N.Y. Sept. 6,

2019) (collecting cases). “A motion for reconsideration should be granted only when the

defendant ‘identifies an intervening change of controlling law, the availability of new evidence,

or the need to correct a clear error or prevent manifest injustice.’” Kolel Beth Yechiel Mechil of

Tartikov, Inc. v. YLL Irrevocable Trust, 729 F.3d 99, 104 (2d Cir. 2013) (quoting Virgin Atlantic

Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)); accord Yang v. Mic

Network, Inc., No. 18 Civ. 7628, 2020 WL 6562403, at *1 (S.D.N.Y. Nov. 9, 2020). A motion

for reconsideration is “not a vehicle for relitigating old issues, presenting the case under new

theories, securing a rehearing on the merits, or otherwise taking a second bite at the apple.”
         Case 1:97-cr-01293-LGS Document 359 Filed 08/17/21 Page 2 of 2




Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (quoting Sequa

Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998)). The standard for granting a motion for

reconsideration is “strict, and reconsideration will generally be denied unless the moving party

can point to controlling decisions or data that the court overlooked.” Id. (quoting Shrader v. CSX

Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995));

       WHEREAS, Defendant does not identify any change of controlling law, any new

evidence, the need to correct a clear error or prevent injustice, but rather (1) rehashes arguments

already briefed and rejected by the Court and (2) presents novel arguments not previously

briefed. Nothing in Defendant’s memorandum of law suggests a basis for altering the Court’s

holding that Defendant is not eligible for a termination of his liability to pay restitution under the

plain meaning of 18 U.S.C. § 3613(b). Defendant’s new arguments -- that Section 3613(b)

unconstitutionally treats people with shorter sentences differently than people with long

sentences and that the Inmate Financial Responsibility Program constitutes an improper

delegation of the Court’s authority to order restitution -- are impermissible attempts at taking a

second bite at the apple. It is hereby

       ORDERED that Petitioner’s motion for reconsideration is DENIED.

       The Clerk of Court is directed to mail a copy of this Order to pro se Plaintiff, and close

the motions at Docket Nos. 327, 347 and 355.

Dated: August 17, 2021
       New York, New York




                                                   2
